DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Housekeeping
The applicants are suggested to submit the current status of the pending application in your home country. If it is rejected, applicants are suggested to submit a copy of the current office action in order to expedite the prosecution of the instant application. 



Information Disclosure Statement

The information disclosure statement (IDS) were considered by the examiner.  However, it is difficult to determine the patentability based upon the English version abstract only since the full text of English version of CP 201496140 and CP 105041453 were not readily available to the Examiner.  
The applicants are suggested to submit the fully translated version of the CP references. 
Your cooperation would be appreciated in order to expedite the prosecution of the examination.



Specification
The disclosure is objected to because of the following informalities: The reference to the claims should not be made in the specification.

Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19 and 26-34 are rejected under 35 U.S.C. 102 (b) as being anticipated by Chinese Pat 201496140.  CP ‘140 discloses a pre-chamber spark plug receiver assembly comprising a housing bushing comprising a wall and configured to receive a spark plug. At least one fuel duct defined in the wall and configured to supply fuel to a pre-chamber; and a switching valve (33) comprising an adjustable valve member introduced into the wall and configured to be adjusted between a closed position and an open position to regulate fuel flow through the fuel duct.  

    PNG
    media_image1.png
    672
    1100
    media_image1.png
    Greyscale




 Regarding claim 16, CP ‘140 discloses an actuator/switch (33) arranged in or on the wall of the housing bushing and configured to actuate the valve member since the applicant is admitted that a conventional switch device can be adjusted by an actuator (See the applicant specification page 6, lines 25-29).  
Regarding claim 17, CP ‘140 discloses the actuator is integrated into the wall.  
Regarding claim 18, CP ‘140 discloses the actuator is arranged on the end side of the wall.  
Regarding claim 19, CP ‘140 discloses the valve member is connected to the actuator by means of a connecting rod that is routed through the wall.  
Regarding claim 26, CP ‘140 discloses the switching valve (33) comprises a valve housing that is configured to be fitted onto the housing bushing (See attached figure).  
Regarding claim 27, CP ‘140 discloses the housing bushing is a water-cooled water bushing (See attached figure).  
Regarding claim 28, CP ‘140 discloses the valve member is arranged in or on the wall.  
Claims 15-19 and 28-30 are rejected under 35 U.S.C. 102 (b) as being anticipated by Chinese Pat 105041453.  CP ‘453 discloses a pre-chamber spark plug receiver assembly comprising a housing bushing comprising a wall and configured to receive a spark plug. At least one fuel duct defined in the wall and configured to supply fuel to a pre-chamber; and a switching valve (33) comprising an adjustable valve member introduced into the wall and configured to be adjusted between a closed position and an open position to regulate fuel flow through the fuel duct.  

    PNG
    media_image2.png
    756
    1195
    media_image2.png
    Greyscale


 Regarding claim 16, CP ‘453 discloses an actuator (33) arranged in or on the wall of the housing bushing and configured to actuate the valve member.  
Regarding claim 17, CP ‘453 discloses the actuator is integrated into the wall.  

Regarding claim 19, CP ‘453 discloses the valve member is connected to the actuator by means of a connecting rod that is routed through the wall.  
Regarding claim 26, CP ‘453 discloses the switching valve comprises a valve housing that is configured to be fitted onto the housing bushing.  
Regarding claim 27, CP ‘453 discloses the housing bushing is a water-cooled water bushing.  
Regarding claim 28, CP ‘453 discloses the valve member is arranged in or on the wall.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 20-25 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over CP ‘140 discloses a pre-chamber spark plug receiver assembly comprising a housing bushing comprising a wall and configured to receive a spark plug. At least one fuel duct defined in the wall and configured to supply fuel to a pre-chamber; and a switching valve (33) comprising an adjustable valve member introduced into the wall and configured to be adjusted between a closed position and an open position to regulate fuel flow through the fuel duct.  
Regarding claimed particular type/location of the actuator in claims 20-25, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., 150 F.2d 627, 66 USPQ 308.  In re Irmscher, 150 F.2d 705, 66 USPQ 314.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  In re Swain et al., 156 F.2d 239, 70 USPQ 412.  Minnesota Mining and Mfg. Co. v. Coe, 99 F.2d 986, 38 USPQ 213.  Allen et al. v. Coe, 135 F.2d 11, 57 USPQ 136. Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic fluid mechanic and normally has the laboratory test facilities. To optimize or select the suitable type/location for the actuator would be within the ability of ordinary skilled in this art. 

Regarding claim 31, CP ‘140 discloses the valve member is arranged in or on the wall.  

Regarding claim 33, CP ‘140 discloses the valve member is connected to the actuator by means of a connecting rod that is routed through the wall.  
Regarding claim 34, CP ‘140 discloses a spring element integrated into the wall and configured to bias the valve member toward the closed position.  


Claims 20-25 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over CP ‘453 discloses a pre-chamber spark plug receiver assembly comprising a housing bushing comprising a wall and configured to receive a spark plug. At least one fuel duct defined in the wall and configured to supply fuel to a pre-chamber; and a switching valve (33) comprising an adjustable valve member introduced into the wall and configured to be adjusted between a closed position and an open position to regulate fuel flow through the fuel duct.  
Regarding claimed particular type/location of the actuator in claims 20-25, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., 150 F.2d 627, 66 USPQ 308.  In re Irmscher, 150 F.2d 705, 66 USPQ 314.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in 

Regarding claim 31, CP ‘453 discloses the valve member is arranged in or on the wall.  
Regarding claim 32, CP ‘453 discloses the actuator is arranged on the end side of the wall.  
Regarding claim 33, CP ‘453 discloses the valve member is connected to the actuator by means of a connecting rod that is routed through the wall.  
Regarding claim 34, CP ‘453 discloses a spring element integrated into the wall and configured to bias the valve member toward the closed position.  

Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive. The applicant representative argues that the check valve “33” is not an adjustable valve as described in [0006] of CP ‘140. However, the applicant failed to provide an English version of the Chinese patents as required.  The patentability on this issue will reconsider when the translated version the CP received.  
Regarding the provision of the actuator, as the applicant admitted that the switch can be replaced by the actuator for the same functions such as open/close the position (See applicant’s specification page 6 lines 25-30).  Thus, it is considered to be within the ability of one of ordinary skill in the art to choose the suitable device for the same/similar functions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846.  The examiner can normally be reached on M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 12, 2021